Order filed September 30, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00124-CV
                                ____________

                         DATRIL BOSTON, Appellant

                                        V.

  BRYCE DANIEL, INC. D/B/A FAST & FREE REAL ESTATE, Appellee


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2008-74789


                                     ORDER

      The reporter’s record in this appeal was due March 11, 2014. See Tex. R.
App. P. 35.1. Appellant was granted an extension of time to make payment
arrangements for preparation of the record and the record was set due on May 13,
2014. On May 30, 2014, the court ordered Kathleen Keese, the official court
reporter, to file the record within 30 days. The court reporter responded by stating
she still had not received payment for the record. Appellant requested additional
time to pay for the record until July 15, 2014. On August 1, 2014, appellant filed a
motion to proceed in forma paupers in the trial court. On August 27, 2014, the
court was notified that the trial court had determined that appellant was entitled to
proceed without the advance payment of costs. We ordered the record
supplemented, and on September 25, 2014, we received a supplement containing
the trial court’s order signed August 27, 2014, overruling the contest to appellant’s
declaration in support of his motion to proceed in forma paupers. Therefore,
appellant is entitled to have the reporter’s record filed without the advance
payment of costs. See Tex. R. App. P. 20.1. Accordingly, we issue the following
order:

         We order Kathleen Keese, the official court reporter, to file the reporter’s
record in this appeal on or before October 30, 2014.


                                    PER CURIAM